EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 2/25/2022, claims 1, 2, 4, 15, 16, 18, and 19 were amended; claim 7 was cancelled; no new claims were added. As a result, claims 1-6, 8-20 are pending, of which claims 1, 15, and 19 are in independent form.
Allowable Subject Matter
Claims 1-6, 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Previously identified allowable subject matter of claim 7 was incorporated into independent claims 1, 15, and 19, respectively.
Prior art of record Le Chevalier et al. (US 10,699,295 B1) discloses “an augmented reality (AR) electronic computing device for determining a likelihood of fraudulent content in an advertisement by receiving a digital image of the advertisement where a dataset of information relating to the advertisement is extracted from the digital image; content related to the advertisement is identified from the dataset of information; the identified content is used to request identification information regarding the advertisement; and the identification information and supplemental information are used to calculate a scam score for the advertisement, the scam score indicating the likelihood of fraudulent content in the advertisement.” 
The examiner notes that the scam score, which can be similar to the advertiser’s reputation, is not calculated using machine learning method. 
Prior art of record Dixon et al. (US 2006/0253458 A1) discloses “automatically generating a third party assessment of a website's reputation, and storing an indicia of the assessment in a format and location that may be accessible by a client computing facility attempting to interact with the website.”
The examiner notes that the third-party assessment of a website’s reputation does not entail using the machine learning method when the reputation of the advertisement advertiser is unknown.
Prior art of record Watkins et al. (US 9,027,140 B1) discloses “application malware filtering for advertising networks, detecting malicious ad content (e.g., or other undesirable ad content) distributed by advertising (ad) networks where application ("app") malware filtering for advertising networks includes receiving ad content; processing the ad content; and automatically determining whether the ad content is associated with a malicious app.”
Prior art of record Ranadive et al. (US 8,516,590 B1) discloses “detecting a malicious advertisement by analyzing an advertisement. A determination that the advertisement is associated with malicious activity is made. An indication that the advertisement is malicious is provided as output. The indication can be provided as a report, such as to a publisher and can also be provided using an API, such as to the entity responsible for serving the advertisement.”
Further search and prior art of record does not teach or suggest the following limitations: “analyze one or more advertisements associated with the advertiser identifier to assign an advertiser reputation, comprising applying a machine learning algorithm to the analysis if an advertisement has an unknown reputation, or is from an advertiser with an unknown reputation” in claim 1, “analyze advertisements from the advertiser, comprising applying a machine learning algorithm to the analysis if an advertisement has an unknown reputation, or is from an advertiser with an unknown reputation” in claim 15, and  “providing the advertiser an advertiser reputation according to an analysis of advertisements from the advertiser, comprising applying a machine learning algorithm to the analysis if an advertisement has an unknown reputation, or is from an advertiser with an unknown reputation” in claim 19, in view of all other limitations of claims 1, 15, and 19, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/PRIMARY Examiner, Art Unit 2497